DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 07/28/2021.
Claims 1-20 are pending.
Claims 1 and 11 are amended.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 05/04/2021, 07/28/2021, 09/24/2021.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance:

While Cole teaches discloses a controller for allocating an energy resource over a time horizon by using an objective function including consumption in view of pricing and demand charge considerations over an optimization period, and applying a weight to energy consumption, and while Gunter teaches a weighting factor based on a duration of optimization, none of the references taken either alone or in combination with the prior art of record disclose a controller or method, including:


(Claim 1) "…consumption term indicates a first cost of consuming one or more resources as a function of pricing data for the one or more resources and an amount of the one or more resources to be consumed over an optimization period; and the demand charge term indicates a second cost associated with a maximum resource consumption during a demand charge period different from the optimization period; modifying the objective function by multiplying the consumption term or the demand charge term by a weighting factor, wherein the weighting factor is based on a duration of the optimization period and a duration of the demand charge period; and determining an allocation of the one or more resources to equipment over a time horizon by performing an optimization of the objective function over the time horizon; and controlling the equipment such that operation of the equipment achieves the allocation of the one or more resources.",


(Claim 11) "…consumption term indicates a first cost of consuming one or more resources as a function of pricing data for the one or more resources and an amount of the one or more resources to be consumed over an optimization period; and the demand charge term indicates a second cost associated with a maximum resource consumption during a demand charge period different from the optimization period; multiplying the consumption term or the demand charge term by a weighting factor, wherein the weighting factor is based on a duration of the optimization period and a duration of the demand charge period; determining an allocation of the one or more resources to equipment over a time horizon by performing an optimization of the objective function over the time horizon; and operating the equipment to achieve the allocation of the one or more resources.",

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117